M.D. Appeal Dkt.
                                                                          36 2018




                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 125 MAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
KIRK JACOB HAYS,                               :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Should Birchfield v. North Dakota apply to all cases not yet final when
             the decision was rendered?